Citation Nr: 1031007	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-04 701	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

While a review of the record on appeal reveals that the Veteran 
filed a notice of disagreement as to some other issues, the Board 
finds that these issues are not in appellate status because the 
RO either granted these other claims or the Veteran withdrew his 
appeal as to these other claims.  See Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of 
service connection for a particular disability constitutes a full 
award of benefits on the appeal initiated by the veteran's notice 
of disagreement on such issue); Hamilton v. Brown, 4 Vet. App. 
528 (1993) ("where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not proceed 
at a certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent request 
or authorization from the claimant or his or her 
representative").


FINDING OF FACT

In July 2010, the Board was notified by the RO that the appellant 
had died in April 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 


substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA RO from which the claim originated 
(listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


